Citation Nr: 9901763	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-02 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The appellant served on active duty from June 1971 to April 
1973.

This matter returns to the Board of Veterans Appeals (Board) 
from a remand dated in December 1997.  The requested 
development has been completed to the extent possible and the 
case has been returned to the Board for appellate 
consideration.  This appeal originates from a decision dated 
in April 1995, by the Montgomery, Alabama, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. The appellant was born in October 1952 and has reported 
that he completed high school.

2. The appellant reported that he last worked in 1990 in the 
construction field and has experience as a delivery truck 
driver.

3. The appellants identified disabilities include: chronic 
obstructive pulmonary disease and intermittent foot drop 
with sensory disturbance, left foot, residual of a motor 
vehicle accident, both evaluated as 10 percent disabling 
and chronic low back pain, depression, mitral valve 
prolapse, history of borderline hypertension, and 
headaches, all evaluated as noncompensably disabling.  The 
combined nonservice-connected disability evaluation is 20 
percent.

4. The appellants disabilities are not so severe as to 
preclude gainful employment consistent with his age, 
education and occupational experience.


CONCLUSION OF LAW

The criteria for the assignment of a permanent and total 
disability evaluation for pension purposes are not met.  38 
U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 3.342, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Nonservice-Connected Pension Benefits

The appellant contends that his nonservice-connected 
disabilities combine to render him unemployable.  Based upon 
these contentions and the evidence of record, the Board 
concludes that this claim is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a)(West 1991). 

Pension benefits are payable to a veteran who served for 90 
days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
that are not the result of his own willful misconduct.  
38 U.S.C.A. § 1521.  If his combined disability is less than 
100 percent, he must be unemployable by reason of disability.  
38 C.F.R. §§ 3.321, 3.340, 3.342, and Part 4.

An "average person" standard is employed as the basis for the 
finding of permanent and total disability.  A person shall be 
considered to be permanently and totally disabled if he is 
unemployable as a result of disability which is reasonably 
certain to continue throughout his life, or is suffering 
from:  (1) any disability sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation, but only if reasonably certain that such 
disability will continue throughout the life of the disabled 
person; or (2) any disease or disorder determined by the 
Secretary of the Department of Veterans Affairs to be of such 
a nature or extent as to justify a determination that a 
veteran suffering therefrom is permanently and totally 
disabled.  38 U.S.C.A. § 1502.  The permanent loss of the use 
of both hands, both feet, one hand and one foot, or the sight 
of both eyes, or becoming permanently helpless or bedridden 
will qualify as a permanent total disability.  38 C.F.R. 
§ 4.15.  None of these disabilities is contended or shown.  

For pension purposes, when the percentage requirements are 
met under 38 C.F.R. § 4.16, and the disabilities involved are 
of a permanent nature, a rating of permanent and total 
disability will be assigned if the veteran is found to be 
unable to secure and follow substantially gainful employment 
by reason of such disability.  38 C.F.R. § 4.17.  To meet the 
percentage requirements of 38 C.F.R. § 4.16, the veteran must 
suffer from one disability ratable at 60 percent or more, or 
two or more disabilities where one of the disabilities is 
ratable at 40 percent or more, and the combined rating of all 
disabilities is 70 percent or more.  In this case, the 
appellant has not met the percentage requirements of section 
4.16(a).  The Board notes that the appellant has no 
disability ratable at 60 percent, and his combined disability 
evaluation is only 20 percent.

Nonetheless, when the veteran fails to meet the percentage 
requirements, but meets basic eligibility criteria and is 
unemployable, consideration of 38 C.F.R. § 3.321(b)(2) is 
appropriate.  38 C.F.R. § 4.17(b).  In turn, 38 C.F.R. 
§ 3.321(b)(2) provides that where the veteran does not meet 
the percentage requirements of the Rating Schedule, but is 
unemployable by reason of his age, occupational background, 
or other related factors, a permanent and total disability 
rating on an extra-schedular basis is warranted.  

The RO has assigned rating percentages to the appellants 
disabilities shown in the recent medical records and reports.  
These evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155.  In assigning the 
percentage ratings, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted 
condition is encountered, it will be rated under a closely 
related disease or injury in which the functions affected, as 
well as the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a noncompensable evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

After comparing the appellants current symptoms to the 
rating criteria in VAs Schedule for Rating Disabilities, 38 
C.F.R. Part 4, the Board finds that the current ratings 
assigned to his various disabilities do not meet the criteria 
for the assignment of a permanent and total disability 
evaluation.  Specifically, as identified within the record 
and particularly on VA examinations in February and March 
1994, starting with the appellants psychiatric complaints, 
no significant psychiatric abnormalities were identified.  
The VA examiner commented that he was unable to identify a 
specific diagnosis, noting dysthymia versus major depressive 
disorder, because of the partial remission of his symptoms 
and the association of excessive alcohol consumption during 
the time he exhibited his symptoms.  Disability attributable 
to excessive alcohol consumption is not for consideration in 
the appellants overall disability picture for pension 
purposes.  See 38 C.F.R. §§ 3.1(m),(n), 3.301 (1998).  With 
regard to his back complaints, there was no paraspinal muscle 
spasms although mild tenderness was found over the mid-
lumbosacral spine.  Straight leg raising was negative and x-
ray examination revealed no bony pathology.  Examination of 
his lungs revealed full and clear lung sounds in all fields 
with no wheezes, rales or rhonchi.  X-ray examination of the 
chest revealed a linear opacity in the right middle lobe 
which was considered to be compatible with subsegmental 
atelectasis.  Although increased tone was noted in the left 
lower extremity and decreased pinprick and touch in the left 
foot was found, there was no weakness in the left foot and 
reflexes were symmetrical.  His cranial nerves were found to 
be intact although the appellant reported complaints of 
headaches and on cardiovascular examination the presence of a 
mid-systolic click was identified and his blood pressure was 
normal.  The diagnoses were status post right subdural 
hematoma with residual of left sided intermittent foot drop 
and left foot sensory disturbance, increased in headaches of 
mixed tension and vascular quality and subjective memory 
disturbance.  Chronic low back pain in the absence of any 
intercedent injury with no evidence of myelopathy or 
radiculopathy.  Mitral valve prolapse, history of alcohol 
abuse, history of depression, questionable borderline 
hypertension by the appellants history, with normal blood 
pressure on examination, and mild chronic obstructive 
pulmonary disease.

The Board notes that the appellant was scheduled for an 
updated VA examination in April 1998; however, the appellant 
failed to report for that examination.

Analysis

Initially, the Board notes that while review of the 
appellants entire medical history is necessary to properly 
evaluate the claim for pension benefits, like a claim for an 
increased disability evaluation the primary concern is the 
current level of disability identified within the record.  
See Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  In this 
case, the most recent evidence of record to establish the 
appellants current level of disability is the February and 
March 1994 VA examination reports.  While the record as a 
whole has been carefully considered, including prior 
treatment reports dated from 1993, as well as testimony 
offered at a hearing in October 1997, in reaching the 
following decision particular emphasis has been placed upon 
the February and March 1994, VA examination report.

After a careful review of the entire record, the Board does 
not find that the appellants age, educational background, 
occupational history, or combined effect of his rated 
disabilities render him incapable of pursuing gainful 
employment.  In this case, the appellant was born in October 
1952, and he indicated that he completed high school.  While 
he reported that he was last employed in 1990 and worked in 
the construction field he further reported that he has never 
been denied employment due to his disabilities.  Furthermore, 
there is no indication within the record to establish that 
any of the appellants employment was discontinued on the 
advice of a physician.  Nor does the record reflect periods 
of hospitalization or continuing treatment for any of the 
identified disabilities.  See 38 C.F.R. § 3.321(b)(2) (1998).

The Board has carefully evaluated the disabilities noted 
within the record and considered the findings noted on 
examination in February and March 1994 in light of the 
diagnostic criteria for each disorder.  However, the chronic 
low back pain, depression, mitral valve prolapse, and history 
of hypertension are not shown to meet the criteria for a 
compensable evaluation pursuant to Diagnostic Codes 5295, 
9405, 7099-7000, 7101, respectively.  Furthermore, while the 
appellant has argued that he becomes short of breath after 
walking just two blocks, the record does not demonstrate 
findings to confirm his assertions regarding the severity of 
this alleged respiratory disorder when viewed in light of 
Diagnostic Code 6603.  There simply is no objective evidence 
to establish the presence of a compensable pulmonary 
disability.  Finally, although the RO assigned a 10 percent 
rating for the left foot drop pursuant to Code 8521, the 
findings on examination in 1994, only suggest intermittent 
foot drop and left foot sensory disturbance with no muscle 
weakness or impairment of reflexes.  There is no evidence to 
support the conclusion that this disability more nearly meets 
the criteria for a moderate incomplete paralysis of the 
external popliteal nerve.

In view of the above, the fact that the appellants 
disabilities of record do not meet the schedular requirements 
and the lack of evidence to the contrary, the Board believes 
that the appellant is capable of some form of sedentary 
employment which does not require extensive physical 
exertion.  The evidence of record does not provide any basis 
which is particular to the appellant which by virtue of his 
disabilities as noted above renders him unemployable.  
Furthermore, as previously noted, the record does not reflect 
the presence of an exceptional or unusual disability picture 
such to render the regular schedule inapplicable.  38 C.F.R. 
§ 3.321 (1998).  Accordingly, the appellant is not entitled 
to a permanent and total disability evaluation for pension 
purposes.

In reaching the above conclusion, the Board carefully 
considered the appellants sworn testimony offered in October 
1997.  However, this testimony regarding the severity of his 
disabilities is found to be outweighed by the objective 
medical evidence of record.  


ORDER

The appeal is denied.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
